          Case 7:14-cr-00476-CS Document 494 Filed 09/09/20 Page 1 of 1



                                          LAW OFFICES OF
                            KOFFSKY & FELSEN, LLC
                                     1150 BEDFORD STREET
                                 STAMFORD, CONNECTICUT 06905
                                         (203) 327-1500
                                    FACSIMILE (203) 327-7660



                                                      September 9, 2020
Via ECF

The Honorable Cathy Seibel
United States District Judge                              Re-Sentencing adjourned to October 15, 2020
Southern District of New York                             at 3:30 p.m.
300 Quarropas Street
White Plains, New York 10601

Re:    United States v. Ronnie King
       7:14cr476 (CS)
                                                                                   9/9/2020
Dear Judge Seibel:

         As a result of defendant Rodney King’s application for relief following the U.S. Supreme
Court’s holding in U.S. v. Davis, 588 U.S. ___ (2019), the undersigned was appointed as successor
counsel for Mr. King in his resentencing which has been scheduled for September 15, 2020. I
respectfully request that the Court adjourn Mr. King’s resentencing to October 15, 2020 or at a
later time convenient to the Court.

        The reason for this request is that the undersigned is currently investigating the defendant’s
criminal history and the U.S. Probation Officer’s Criminal History determination which was a
significant factor in the defendant’s original sentence. The undersigned has been attempting to
collect relevant police reports from several police departments but as a result of theCOVID19
Pandemic, the records have not yet been made available. As such, the undersigned respectfully
requests a continuance of thirty (30) days to complete the records collection. The undersigned has
discussed the continuance request with A.U.S.A. Scott Hartman who has indicated that he has no
objection to this request.

       For the above stated reasons, the undersigned respectfully requests that the Court adjourn
Mr. King’s re-sentencing to October 15, 2020 or at a later time convenient to the Court.


                                               Respectfully submitted

                                               _Bruce D. Koffsky___
                                               Bruce D. Koffsky

cc:    Scott Hartman, A.U.S.A.
